February 26, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                         DENSO CORPORATION, Appellant

NO. 14-12-00294-CV                         V.

                       HELEN MUBARAK-ASSAD, Appellee
                       ________________________________



       This cause, an appeal from the Order Denying DENSO Corporation’s Special
Appearance signed March 23, 2012, was heard on the transcript of the record. We have
inspected the record and find error. We therefore order the Order Denying DENSO
Corporation’s Special Appearance of the court below REVERSED and REMAND the
cause for the court below to dismiss all of appellee Helen Mubarak-Assad’s claims
against DENSO Corporation.

      We order appellee, Helen Mubarak-Assad, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.